Citation Nr: 0920368	
Decision Date: 06/01/09    Archive Date: 06/09/09

DOCKET NO.  04-31 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to an increased evaluation for postoperative 
residuals of a right torn medial meniscus, rated as 20 
percent disabling, prior to September 28, 2006.  

2.  Entitlement to a separate rating in excess of 10 percent 
for degenerative joint disease of the right knee due to 
residuals of a postoperative right torn medial meniscus, from 
June 11, 2003 to September 28, 2006.  

3.  Entitlement to an increased evaluation for residuals of 
total right knee arthroplasty, currently rated as 30 percent 
disabling.  

4.  Entitlement to service connection for a low back 
disorder, claimed as secondary to service-connected 
degenerative joint disease of the right knee.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to 
January 1970.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from
rating decisions of the Providence, Rhode Island, VA Regional 
Office (RO).  

This case has previously come before the Board.  In March 
2007, the matters were remanded to the agency of original 
jurisdiction (AOJ) for additional development.  The case has 
been returned to the Board for further appellate review.  

The Board notes that a March 2004 rating decision shows that 
the AOJ continued the assigned 20 percent rating for 
degenerative joint disease, under Diagnostic Codes 5010-5257.  
A September 2008 rating decision reflects that the 20 percent 
evaluation for the residuals of the postoperative right torn 
medial meniscus was continued under Diagnostic Code 5257, 
prior to September 28, 2006, and a separate 10 percent 
evaluation for degenerative joint disease of the right knee 
associated with residuals of the right postoperative torn 
medial meniscus was assigned under Diagnostic Code 5010, from 
June 11, 2003 to September 28, 2006.  In addition, a 
temporary total evaluation was assigned from September 28, 
2006 under the provisions of 38 C.F.R. § 4.30, followed by 
the assignment of a 30 percent schedular evaluation.  Such 
does not constitute a full grant of the benefits sought in 
regard to the evaluation of the right knee disability, and 
thus, the increased rating issue remains in appellate status.  
AB v. Brown, 6 Vet. App. 35, 39 (1993).

The issue of entitlement to service connection for a low back 
disorder, claimed as secondary to service-connected right 
knee disability, is being remanded and is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  Prior to September 28, 2006, instability/subluxation of 
the right knee approximates no more than a moderate degree of 
impairment.  

2.  Prior to September 28, 2006, the Veteran does not have 
actual, or the functional equivalent of, flexion limited to 
30 degrees and/or extension limited to 15 degrees.

3.  Residuals of total right knee arthroplasty are manifested 
by no more than intermediate symptoms, to include pain, with 
objective findings of range of motion from 0 to 130 degrees.  
The Veteran does not have actual or the functional equivalent 
of, flexion limited to 30 degrees and/or extension limited to 
15 degrees and there is no competent evidence of nonunion of 
the tibia and fibula, or ankylosis.  


CONCLUSIONS OF LAW

1.  Prior to September 28, 2006, the criteria for a rating in 
excess of 20 percent for right knee instability/subluxation 
have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 4.1, 4.7, 4.59, 4.71a, Diagnostic Code 
5257 (2008).

2.  From June 11, 2003 to September 28, 2006, the criteria 
for a rating in excess of 10 percent for right knee 
degenerative joint disease have not been met.  38 U.S.C.A. § 
1155 (West 2002 & Supp. 2008); 38 C.F.R. §§ 4.1, 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5010 (2008).

3.  The criteria for a rating in excess of 30 percent for 
residuals of total right knee arthroplasty have not been met.  
38 U.S.C.A. § 1155, (West 2002 & Supp. 2008); 38 C.F.R. § 
4.71a, Diagnostic Codes 5055, 5256-5262 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will attempt to obtain on behalf of 
the claimant, and (3) any evidence that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 CFR 3.159(b)(1), removes the 
portion of the regulation which states that VA will request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  See 73 Fed. Reg., 23353-54 (April 30, 
2008).

The veteran was apprised of VA's duties to both notify and 
assist in correspondence dated in January 2004, April 2007, 
July 2007, and May 2008.  Specifically regarding VA's duty to 
notify, the notifications to the veteran apprised him of what 
evidence and/or information was already in the RO's 
possession, what additional evidence and/or information was 
needed from the veteran, what evidence VA was responsible for 
getting, and what information VA would assist in obtaining on 
the veteran's behalf.  The Veteran was also apprised of the 
criteria for assigning disability ratings and for award of an 
effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Recognition is given to the fact that complete VCAA notice 
was provided after the initial unfavorable AOJ decision.   
However, the Federal Circuit Court and Veterans Claims Court 
have since further clarified that the VA can provide 
additional necessary notice subsequent to the initial AOJ 
adjudication, and then go back and readjudicate the claim, 
such that the essential fairness of the adjudication - as a 
whole, is unaffected because the appellant is still provided 
a meaningful opportunity to participate effectively in the 
adjudication of the claim.  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (where the Federal Circuit 
Court held that a SOC or supplemental SOC (SSOC) can 
constitute a "readjudication decision" that complies with all 
applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC).  
As a matter of law, the provision of adequate VCAA notice 
prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).  Here, after the May 2008 
notice was provided to the veteran, the claim was 
readjudicated in an October 2008 SSOC.  Thus, to the extent 
it could be argued that there was a timing error, overall, 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his increased rating 
claim.  Overton v. Nicholson, 20 Vet. App. 427, 435 (2006).

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g. competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id.

The January 2004 letter notified the Veteran that he must 
submit medical evidence that demonstrated a greater level of 
disability than previously assessed in accordance with 
specific VA criteria for that particular disability.  The May 
2008 notice letter informed him that he may submit evidence 
showing that his service-connected right knee disability had 
increased in severity, that his disability rating would be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent, and 
advised him of the types of medical and lay evidence that he 
may submit, including statements from his doctor or other 
individuals who are able to describe the manner in which his 
disability has become worse.  There was also discussion to 
the effect of the condition's worsening on the Veteran's 
employment and daily life.  There was no reference, however, 
to the diagnostic criteria for establishing a higher rating 
for his service connected right knee disability.

The Secretary has the burden to show that this error was not 
prejudicial to the veteran.  Id. at 889.  Lack of prejudicial 
harm may be shown in three ways: (1) that any defect was 
cured by actual knowledge on the part of the claimant, (2) 
that a reasonable person could be expected to understand from 
the notice what was needed, or (3) that a benefit could not 
have been awarded as a matter of law.  Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Federal 
Circuit indicated that this was not an exclusive list of ways 
that error may be shown to be non prejudicial.  In order for 
the Court to be persuaded that no prejudice resulted from a 
notice error, the record must demonstrate that, despite the 
error, the adjudication was nevertheless essentially fair.  
Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).

As to the diagnostic criteria for establishing a higher 
rating, the Board finds that this error was not prejudicial.  
The RO provided the Veteran with several opportunities to 
undergo the necessary tests and evaluations required to 
establish a higher disability rating and the Veteran did so.  
Given the nature of the Veteran's claim and the fact that the 
RO scheduled him for examinations in connection with his 
claim that the Veteran underwent, the Board finds that a 
reasonable person would have generally known about the 
requirements necessary to establish a higher rating, 
including the importance of testing range of motion and 
stability.  Statements from the Veteran and his 
representative also show that he had knowledge of the 
essentially criteria for evaluating his knee condition.  
Therefore, the Board finds that any error in failure to 
provide notice of this element is not prejudicial.  

Therefore, the Board finds that the essential fairness was 
maintained in this case as the claimant demonstrated an 
understanding of the evidence required to substantiate the 
higher rating sought and that a higher rating would be 
assigned based on the pertinent diagnostic criteria.  The 
claimant discussed the pertinent criteria and submitted 
supporting evidence.  The criteria were discussed in the 
statement of the case, and reasons as to why higher ratings 
were not warranted under that criteria were identified.

The Veteran's pertinent medical records have been obtained, 
to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  There is no indication in the record that any 
additional evidence, relevant to the issue decided herein, is 
available and not part of the claims file.  There is no 
objective evidence indicating that there has been a material 
change in the service-connected right knee disability since 
the claimant was last examined.  38 C.F.R. § 3.327(a).  

The duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  See VAOPGCPREC 11-95.  
The VA examination reports, to include the August 2008, June 
2008, and January 2004 reports, are thorough and supported by 
VA outpatient treatment records.  The examinations in this 
case are adequate upon which to base a decision.  The records 
satisfy 38 C.F.R. § 3.326.

In sum, the claimant was provided the information necessary 
such that any defective predecisional notice error was 
rendered non-prejudicial in terms of the essential fairness 
of the adjudication.  The necessary notification was provided 
to the claimant with regard to his claim.  Thus, the Board 
finds even if there was VCAA deficiency, the evidence of 
record is sufficient to rebut this presumption of prejudice 
as the record shows that this error was not prejudicial to 
the claimant and the essential fairness of the adjudication 
process in this case was preserved.  

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).  

Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2008); 38 C.F.R. § 4.1 (2008).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion.  38 C.F.R. § 4.40 (2008).

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, more or 
less movement than normal, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. § 
4.45 (2008).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Some factors considered include pain on 
movement, swelling, deformity or atrophy of disuse.  
Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  38 C.F.R. § 4.45.

Full range of motion in the knee is from 0 degrees extension 
to 140 degrees flexion.  See 38 C.F.R. § 4.71, Plate II 
(2008).

Under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 
5055, following a knee replacement (prosthesis), a 100 
percent evaluation is assigned.  Subsequently, a 60 percent 
evaluation is warranted when there are chronic residuals 
consisting of severe painful motion or severe weakness in the 
affected extremity.  A minimum of a 30 percent evaluation is 
warranted when there are intermediate degrees of residual 
weakness, pain or limitation of motion, which is to be rated 
by analogy to Diagnostic Codes 5256, 5261, or 5262.  Id.

Under Diagnostic Code 5256, extremely unfavorable ankylosis 
of the knee is evaluated as 60 percent if in flexion at an 
angle of 45 degrees or more.  If in flexion between 20 and 45 
degrees, the evaluation is 50 percent.  If in flexion between 
10 and 20 degrees, the evaluation is 40 percent.  Ankylosis 
in a favorable angle in full extension or in slight flexion 
between 0 degrees and 10 degrees warrants a 30 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5256 (2008).  


Under Diagnostic Code 5260, flexion of the leg limited to 60 
degrees warrants a noncompensable evaluation; flexion limited 
to 45 degrees warrants a 10 percent evaluation; flexion 
limited to 30 degrees warrants a 20 percent rating; and 
flexion limited to 15 degrees warrants a 30 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2008).

Under Diagnostic Code 5261, extension limited to 5 degrees 
warrants a noncompensable evaluation; extension limited to 10 
degrees warrants a 10 percent evaluation; extension limited 
to 15 degrees warrants a 20 percent evaluation; extension 
limited to 20 degrees warrants a 30 percent evaluation; 
extension limited to 30 degrees warrants a 40 percent 
evaluation; and extension limited to 45 degrees warrants a 50 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5261 
(2008).

Under Diagnostic Code 5262, nonunion of the tibia and fibula 
with loose motion and requiring a brace warrants a 40 percent 
evaluation.  Malunion of the tibia and fibula with marked 
knee or ankle disability warrants a 30 percent evaluation; 
with moderate knee or ankle disability, a 20 percent 
evaluation is warranted; and with slight knee or ankle 
disability, a 10 percent evaluation is warranted.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5262 (2008).  

Degenerative or traumatic arthritis (established by X-ray 
findings) will be rated on the basis of limitation of motion 
under the appropriate diagnostic code for the specific joints 
involved.  When there is some limitation of motion, but which 
would be noncompensable under a limitation-of-motion code, a 
10 percent rating may be assigned for arthritis of a major 
joint.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.

Under Diagnostic Code 5257, when there is recurrent 
subluxation or lateral instability which is severe, a 30 
percent evaluation is assignable; when moderate, a 20 percent 
evaluation is assignable; or when slight, a 10 percent 
evaluation is assignable.


Service-connected limitation of motion and instability of the 
knee may be rated separately under Diagnostic Codes 5010 and 
5257.  VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997) 
states that when a knee disorder is already rated under 
Diagnostic Code 5257, the veteran must also have limitation 
of motion under Diagnostic Code 5260 or Diagnostic Code 5261 
in order to obtain a separate rating for arthritis.  If the 
veteran does not at least meet the criteria for a zero 
percent rating under either of those codes, there is no 
additional disability for which a rating may be assigned.  
However, in a subsequent VA General Counsel opinion, 
VAOGCPREC 9-98 (August 14, 1998), it was held that a separate 
rating for arthritis can also be based on x-ray findings and 
painful motion under 38 C.F.R. § 4.59.  Flexion and extension 
may be separately rated.  VAOPGCPREC 9-2004.

When rating a service-connected disability, the entire 
medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Where service connection 
already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  The Board must evaluate 
the medical evidence of record since the filing of the claim 
for an increased rating and consider the appropriateness of a 
"staged rating" (i.e., assignment of different ratings for 
distinct periods of time, based on the facts).  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  The Board notes that in 
cases in which a claim for a higher initial rating stems from 
an initial grant of service connection for the disability at 
issue, staged ratings may be assigned for different periods 
of time during the pendency of the appeal.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).





Analysis

This matter stems from the appeal of a March 2004 rating 
decision.  The Veteran asserts that a higher rating is 
warranted to reflect the severity of his right knee symptoms.  

The Board notes that a September 2008 rating decision shows 
that the Veteran's right knee postoperative residuals of a 
torn medical meniscus are rated as 20 percent disabling under 
Diagnostic Code 5257, prior to September 28, 2006, and that a 
separate 10 percent evaluation has been assigned for 
degenerative joint disease of the right knee associated with 
the postoperative residuals of the right torn medial 
meniscus, from June 11, 2003 to September 28, 2006, under 
Diagnostic Code 5010.  In September 2006, the Veteran 
underwent total right knee arthroplasty, and a temporary 
total evaluation was assigned from September 28, 2006, under 
38 C.F.R. § 4.30, followed by a schedular 30 percent 
evaluation, from December 1, 2007, under Diagnostic Code 
5055.  The Board notes that while the AOJ did not determine 
that there had been improvement in assigning the 30 percent 
rating, such is not contemplated in association with an 
evaluation based on 38 C.F.R. § 4.30.  See 3.105(e).  

In addition, the Board notes that the temporary total 
evaluation is a type of staged rating assigned to reflect 
convalescence under the provisions of 38 C.F.R. § 4.30.  The 
temporary total evaluation was assigned without regard to the 
other provisions of the rating schedule and such rating was 
followed by the appropriate schedular evaluation.  See 
Fenderson v. Brown, 12 Vet. App. 119 (1999); see also, Hart 
v. Mansfield, 25 Vet. App. 505 (2007) (separate ratings for 
separate periods of time based on facts found).  It is 
reasonable to conclude that the period of time during which 
the 100 percent evaluation was assigned is not on appeal, 
although the facts during this period of time have been 
considered by the Board.





Prior to September 28, 2006

The residuals of the postoperative right torn medial meniscus 
are rated as 20 percent disabling under Diagnostic Code 5257 
reflecting a moderate degree of impairment due to recurrent 
subluxation or instability, and a separate 10 percent rating 
has been assigned for right knee degenerative joint disease 
under Diagnostic Code 5010.  

The Board finds that a rating in excess of 20 percent is not 
warranted under Diagnostic Code 5257, as the competent 
evidence establishes that the degree of impairment due to 
right knee instability or subluxation is not severe.  The 
Board notes that the Veteran is competent to report that he 
experiences recurrent instability and/or subluxation.  In 
this case, however, his opinion alone does not provide a 
sufficient basis upon which to make a determination as to the 
degree of impairment due to right knee instability or 
subluxation.  Rather, the Board must weigh and assess the 
competence and credibility of all of the evidence of record, 
both positive and negative.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494- 95 (1992); See Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. 
App. 362, 368-69 (2005); Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); See Barr v. Nicholson, 21 Vet. App. 303 
(2007).

In that regard, a June 2003 VA treatment record notes no 
instability of the right knee, and a lateral/medial stress 
test and anterior posterior drawer test were negative.  A 
November 2003 record notes that while he had lateral and 
medial joint line tenderness and was unable to duck walk and 
squat, there was no joint line laxity, and varus and valgus 
stress testing was negative, as were drawer and McMurray's 
tests.  In addition, while a November 2003 record reflects 
that the knee had been aspirated, a June 2004 VA record 
reflects minimal medial joint line tenderness to palpation, 
and the January 2004 examiner reported that the right knee 
was stable to valgus and varus stress.  A June 2004 private 
record notes mild varus of the right knee. The Board notes 
that while McMurray's was positive, Lachman's was negative 
and a negative drawer sign was noted, and a September 2006 
record notes no joint laxity.  

In this case, the Board has accorded more probative value to 
the competent VA opinions, as the reports contain objective 
findings based on reliable principles, and are supported by 
treatment records.  The competent evidence establishes that 
the degree of impairment due to any right knee instability or 
subluxation is no more than moderate, prior to September 28, 
2006.  The Board is hard-pressed to even find that the 
symptomatology to support a finding of moderate instability 
were demonstrated during this rating period.  Thus, an 
evaluation in excess of 20 percent under Diagnostic Code 5257 
is not warranted.  

In addition, the Board finds that a rating in excess of 10 
percent is not warranted under Diagnostic Code 5010.  The 
Board notes that a June 2003 record notes that x-ray 
examination showed significant degenerative changes, mainly 
medially, the impression of a November 2003 x-ray examination 
of the right knee was moderate degenerative joint disease, 
and the January 2004 VA examination report notes that x-ray 
examination of the right knee showed mild to moderate 
degenerative joint disease.  In addition, the November 2003 
record notes that he was unable to squat and duck walk.  
Thus, the examiners have established the presence of 
degenerative changes and some functional impairment with use.  
An evaluation in excess of 10 percent, however, is not 
warranted, even if flexion and extension are separately 
rated.  

In June 2003, range of motion was noted to be limited to 60 
degrees, and records dated in November 2003, note flexion was 
0 degrees and extension was 90 degrees, and flexion from 0 
degrees to 105 degrees of extension.  On VA examination in 
January 2004, right knee flexion was noted to be 0 to 90 
degrees out of 130 degrees, and in June 2004, right knee 
range of motion was noted to be intact.  The Board notes that 
a July 2006 record notes full extension of the right knee and 
80 degrees of flexion.  Even considering limited motion with 
some functional decrease, there is nothing to suggest actual 
limitation of motion or the functional equivalent to 30 
degrees of flexion or 15 degrees of extension.  Rather, the 
Veteran maintains good remaining function even with 
additional decrease due to such symptoms as fatigue, as 
reflected on VA examination in January 2004.  

The Veteran's limitation of motion of the right knee does not 
meet the criteria for a higher rating, even with 
consideration of any functional impairment.  38 C.F.R. 
§§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
Board notes that a private record, dated in January 2003, 
notes no leg pain.  In addition, while VA records dated in 
November 2003 note a slight limp and/or difficulty 
ambulating, and the January 2004 VA examination report notes 
that he was unable to squat, and a June 2004 private record 
notes an antalgic gait, the January 2004 VA examiner reported 
that the Veteran's gait was normal, muscle strength was 5/5, 
and he could perform 20 out of 20 right knee kicks with two-
pound ankle weights applied.  In addition, the examiner noted 
no ill effects in regard to a 1 cm leg length discrepancy, 
and an August 2005 VA record notes good strength in the lower 
extremities.  

In this case, the competent evidence does not establish 
actual limitation of motion or the functional equivalent to 
30 degrees of flexion or 15 degrees of extension.  Therefore, 
an evaluation in excess of the single 10 percent evaluation 
assigned for the joint is not warranted, and separate 
evaluations for flexion and extension are not warranted.

To the extent that the Veteran asserts that his right knee 
disability has interfered with daily and work activities, as 
reflected in the January 2004 VA examination report, the 
Board notes that the 10 percent evaluation assigned for right 
knee degenerative joint disease, coupled with the separate 20 
percent disability evaluation assigned for 
instability/subluxation, contemplates impairment in earning 
capacity, including loss of time from exacerbations.  38 
C.F.R. § 4.1 (2008).

In addition, there is no competent evidence which relates 
symptoms to the semilunar cartilage, ratable under Diagnostic 
Codes 5258, 5259, and the Board notes that the maximum 
evaluation under Diagnostic Code 5259, as well as 5263, is 10 
percent.  In addition, there is no competent evidence of 
impairment of the tibia or fibula, with nonunion or malunion, 
ratable under Diagnostic Code 5262 (2008). 



From September 28, 2006

The Veteran underwent a right total knee replacement in 
September 2006, and his disability was therefore rated as 100 
percent disabling, from September 28, 2006.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5055.  The residuals of total right 
knee arthroplasty are rated as 30 percent disabling from 
December 1, 2007, pursuant to Diagnostic Code 5055.  

Subsequent to the initial 100 percent disability rating for 
at least the first year following implantation, Diagnostic 
Code 5055 provides for a 60 percent disability rating when 
there are chronic residuals consisting of severe painful 
motion or weakness in the affected extremity.  With 
intermediate degrees of residual weakness, pain or limitation 
of motion, the disability is to be rated by analogy to 
Diagnostic Codes 5256, 5261, or 5262.  

On VA examination in December 2007, the Veteran was noted to 
have a good gait with no limp.  The report of examination 
notes that the knee could be brought from 140 degrees of 
flexion six times with no pain, weakness, fatigue, or lack of 
endurance.  In addition, when a two-pound weight was used, he 
was able to extend the right knee to 180 degrees six times 
with no pain, weakness, fatigue, or lack of endurance, and 
good strength resistance with flexion and extension of the 
knee was noted.  

In addition, the Board notes that while the anterior slide 
test was positive and the examiner noted that the medial 
collateral ligaments were not tight and that the knee was not 
as stable as would be expected, no compromise in daily 
activities was noted, and there was no pain on movement, and 
the examiner reported that repetitive motion did not increase 
any pain, weakness, fatigue, or lack of endurance.  The 
examiner specifically reported only mild functional 
impairment of the right knee, and no flare-ups were noted and 
no assistive devices were required for walking.  


In addition, on VA examination in June 2008, there was full 
extension of the right knee with no additional pain, 
weakness, fatigue or lack of endurance on repetitive use.  
Medial and collateral ligaments were stable, and anterior and 
posterior cruciate ligament testing was negative.  Both the 
June 2008 and August 2008 VA examination reports note range 
of motion of 0 to 130 degrees with no pain, weakness, 
fatigue, or lack of endurance on repetitive use or with a 
two-pound weight added.  No flare ups were noted and the 
Veteran had good strength and resistant flexion and extension 
of the right knee.  

As noted the Veteran is competent to report his symptoms, 
however, the Board must weigh and assess the competence and 
credibility of all of the evidence of record in determining 
the degree of impairment due to the right knee disability.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494- 95 (1992); 
See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); 
Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); See 
Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In this case, the Board has accorded more probative value to 
the competent medical opinions establishing that the 
Veteran's residuals of total right knee arthroplasty for the 
relevant period are not characteristic of the criteria 
contemplated by a 60 percent disability rating.  Rather, the 
competent and probative evidence demonstrates more 
"intermediate" degrees of residuals.  Thus, the Board will 
consider entitlement to a higher rating under Diagnostic 
Codes 5256, 5261, and 5262, as directed by Diagnostic Code 
5055.

The Board notes that while the record reflects that the 
Veteran wears a knee brace at times, his right knee 
disability is not characterized by nonunion of the tibia and 
fibula with loose motion, requiring a brace.  Thus, he is not 
entitled to a rating in excess of 30 percent pursuant to 
Diagnostic Code 5262.  In addition, the competent evidence 
establishes that the right knee is not ankylosed, and thus, a 
higher rating under Diagnostic Code 5256 is not warranted.  
In addition, the Veteran's limitation of motion of the right 
knee does not meet the criteria for a higher rating, even 
with consideration of any functional impairment.  38 C.F.R. 
§§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
June 2008 VA examination report notes a good gait, no limp 
and good posture, and the August 2008 VA examiner reported 
that the Veteran did not use assistive devices, that 
activities of daily living were not affected, and no 
functional impairment was elicited.  Thus, a higher rating is 
not warranted based on limitation of motion.  The Board notes 
that laxity was noted to be mild on VA examination in 
December 2007, and regardless, a 30 percent evaluation is the 
maximum schedular rating under Diagnostic Code 5257.  

In this case, the Board has accorded more probative value to 
the VA opinions.  A rationale for the opinions was provided 
and the opinions are based on reliable principles, and 
supported by treatment records.  

The Board notes that in determining whether a higher 
evaluation is warranted for the service-connected right knee 
disability, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the Veteran or his 
representative, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the Board finds no basis upon 
which to assign a higher evaluation.  

The preponderance of the evidence is against a rating in 
excess of 20 percent for the right knee disability under 
Diagnostic Code 5257, prior to September 28, 2006, and 
against a rating in excess of 10 percent under Diagnostic 
Code 5010, from June 11, 2003 to September 28, 2006, and 
there is no doubt to be resolved.  In addition, the 
preponderance of the evidence is against a rating in excess 
of 30 percent under Diagnostic Code 5055.  Consequently, the 
benefits sought on appeal are denied.  

Extraschedular Consideration

An extraschedular rating is a component of a claim for an 
increased rating.  Barringer v. Peake, 22 Vet. App. 242 
(2008); see Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  
The threshold factor for extraschedular consideration is a 
finding on part of the RO or the Board that the evidence 
presents such an exceptional disability picture that the 
available schedular evaluations for the service-connected 
disability at issue are inadequate.  Thun v. Peake, 22 Vet. 
App. 111 (2008); see Fisher v. Principi, 4 Vet. App. 57, 60 
(1993); 38 C.F.R. § 3.321(b)(1).  If so, factors for 
consideration in determining whether referral for an 
extraschedular rating include marked interference with 
employment or frequent periods of hospitalization that 
indicate that application of the regular schedular standards 
would be impracticable.  Thun, citing 38 C.F.R. § 3.321(b)(1) 
(2008).  In the present case, the Board finds no evidence 
that the Veteran's service-connected right knee disability 
produces such an unusual or exceptional disability picture at 
any time that the symptoms are not addressed by VA's rating 
schedule and require consideration of an extraschedular 
evaluation.  Although the Veteran underwent total right knee 
arthroscopy, such does not constitute frequent 
hospitalization and a temporary total evaluation was assigned 
for convalescence.  In addition, the competent evidence does 
not establish marked interference with employment due to the 
right knee disability.  The Board notes that the August 2008 
VA examination report notes that the Veteran is retired.  In 
addition, while a July 2008 VA posttraumatic stress disorder 
(PSD) examination report notes that the Veteran was 
unemployed and had left his employment as a letter carrier 
due to physical symptoms, difficulty with subsequent 
employment was attributed to working around others and/or 
having to work late and/or long hours.  Regardless, the 
competent evidence does not establish marked interference 
with employment due to the right knee disability.  
Accordingly, referral for an extraschedular rating is not 
warranted.


ORDER

An evaluation in excess of 20 percent, prior to September 28, 
2006, for right knee subluxation/instability, is denied.  

A rating in excess of 10 percent, from June 11, 2003 to 
September 28, 2006, for right knee degenerative joint 
disease, is denied.  

A rating in excess of 30 percent for residuals of total right 
knee arthroplasty is denied.  


REMAND

The Veteran asserts that he has a low back disorder secondary 
to his service-connected right knee disability.  The Board 
notes that except as provided in 38 C.F.R. § 3.300(c), 
disability that is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310 (2008).  When aggravation of a 
veteran's non-service-connected condition is proximately due 
to or the result of a service-connected condition, such 
veteran shall be compensated for the degree of disability 
over and above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

In its March 2007 Remand, the Board raised concern over the 
adequacy of the medical opinions addressing the issue of 
secondary service connection.  It was observed that none of 
the medical opinions of record addressed the Veteran's 
documented post-service low back injury in 1994, and that 
there was disagreement as to whether or not the gait problems 
caused by the Veteran's right knee disability caused or 
aggravated his low back disability.  

On Remand, the Board asked that a VA examiner should (1) 
determine the diagnosis of any present low back disorder and 
(2) whether any such low back disorder was as likely as not 
caused or aggravated by the Veteran's service connected right 
knee disability.  The August 2008 VA examination failed to 
adequately address the second question.  Specifically, the 
examiner initially stated that he could not "find any other 
corroborative evidence to support the fact that his back pain 
was in any way related to his knee."  However, in noting the 
Veteran's history of falling from a truck post-service, which 
"was not serviced connected," he later stated "it is 
likely as not that the knee condition contributed at all to 
his back condition in any way."  Clarification of these 
conflicting conclusions is therefore necessary.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should forward the claims file 
to the VA examiner that conducted the June 
and August 2008 examinations.  The 
examiner should be asked to clarify the 
findings he made in his August 2008 
examination report.  Specifically, he 
should be asked to state:

Is it more likely than not (i.e., 
probability greater than 50 percent), as 
least as likely as not (i.e., probability 
of 50 percent) or less likely than not 
(i.e., probability less than 50 percent) 
that a lumbar spine disorder is caused or 
aggravated by the Veteran's service-
connected right knee disability.  The 
opinion should reconcile the conflicting 
evidence to the extent possible and a 
complete rationale should accompany all 
opinions provided, to include the 
aforementioned conflicting statements made 
in the August 2008 examination report.  

If the examiner who prepared the August 
2008 examination is no longer available, 
the AOJ should arrange for the Veteran to 
undergo a VA examination to address the 
nature and etiology of the Veteran's low 
back disorder.  The examiner's attention 
should be directed to this remand, the 
Board's March 2007 remand, and the 
December 2003, January 2004, June 2004, 
and August 2008 medical opinions.  Again, 
it is requested that the examiner respond 
to the question of whether it is more 
likely than not (i.e., probability greater 
than 50 percent), as least as likely as 
not (i.e., probability of 50 percent) or 
less likely than not (i.e., probability 
less than 50 percent) that a lumbar spine 
disorder is caused or aggravated by the 
Veteran's service-connected right knee 
disability.  The opinion should reconcile 
the conflicting evidence to the extent 
possible and a complete rationale should 
accompany all opinions provided.  

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  

2.  In light of the above, the claim 
should be readjudicated.  If the benefits 
sought on appeal remain denied, a 
supplemental statement of the case should 
be issued and the Veteran afforded a 
reasonable opportunity in which to respond 
thereto.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


